
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1147
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Received
		
		
			December 24, 2009
			Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To implement the recommendations of the
		  Federal Communications Commission report to the Congress regarding low-power FM
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Local Community Radio Act of
			 2009.
		2.AmendmentSection 632 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 2001 (Public
			 Law 106–553; 114 Stat. 2762A–111), is amended to read as
			 follows:
			
				632.(a)The Federal Communications Commission shall
				modify the rules authorizing the operation of low-power FM radio stations, as
				proposed in MM Docket No. 99–25, to—
						(1)prescribe protection for co-channels and
				first- and second-adjacent channels; and
						(2)prohibit any applicant from obtaining a
				low-power FM license if the applicant has engaged in any manner in the
				unlicensed operation of any station in violation of section 301 of the
				Communications Act of 1934 (47 U.S.C. 301).
						(b)Any license that was issued by the Federal
				Communications Commission to a low-power FM station prior to April 2, 2001, and
				that does not comply with the modifications adopted by the Commission in MM
				Docket No. 99–25 on April 2, 2001, shall remain
				invalid.
					.
		3.Minimum distance separation
			 requirementsThe Federal
			 Communications Commission shall modify its rules to eliminate third-adjacent
			 minimum distance separation requirements between—
			(1)low-power FM stations; and
			(2)full-service FM stations, FM translator
			 stations, and FM booster stations.
			4.Protection of radio reading
			 servicesThe Federal
			 Communications Commission shall comply with its existing minimum distance
			 separation requirements for full-service FM stations, FM translator stations,
			 and FM booster stations that broadcast radio reading services via an analog
			 subcarrier frequency to avoid potential interference by low-power FM
			 stations.
		5.Ensuring availability of spectrum for
			 low-power FM stationsThe
			 Federal Communications Commission, when licensing new FM translator stations,
			 FM booster stations, and low-power FM stations, shall ensure—
			(1)that licenses are available to FM
			 translator stations, FM booster stations, and low-power FM stations; and
			(2)that such decisions are made based on the
			 needs of the local community.
			6.Protection of translator input
			 signalsThe Federal
			 Communications Commission shall modify its rules to address the potential for
			 predicted interference to FM translator input signals on third-adjacent
			 channels set forth in section 2.7 of the technical report entitled
			 Experimental Measurements of the Third-Adjacent Channel Impacts of
			 Low-Power FM Stations, Volume One—Final Report (May 2003).
		7.Ensuring effective remediation of
			 interferenceThe Federal
			 Communications Commission shall modify the interference complaint process
			 described in section 73.810 of its rules (47 CFR 73.810) as follows:
			(1)With respect to those low-power FM stations
			 licensed at locations that do not satisfy third-adjacent channel spacing
			 requirements under section 73.807 of the Commission’s rules (47 CFR 73.807),
			 the Federal Communications Commission shall provide the same interference
			 protections that FM translator stations and FM booster stations are required to
			 provide as set forth in section 74.1203 of its rules (47 CFR 74.1203) as in
			 effect on the date of enactment of this Act.
			(2)For a period of 1 year after a new
			 low-power FM station is constructed on a third-adjacent channel, such low-power
			 FM station shall be required to broadcast periodic announcements that alert
			 listeners that interference that they may be experiencing could be the result
			 of the operation of such low-power FM station on a third-adjacent channel and
			 shall instruct affected listeners to contact such low-power FM station to
			 report any interference. The Federal Communications Commission shall require
			 all newly constructed low-power FM stations on third-adjacent channels
			 to—
				(A)notify the Federal Communications
			 Commission and all affected stations on third-adjacent channels of an
			 interference complaint by electronic communication within 48 hours after the
			 receipt of such complaint; and
				(B)cooperate in addressing any such
			 interference.
				(3)Low-power FM stations on third-adjacent
			 channels shall be required to address complaints of interference within the
			 protected contour of an affected station and shall be encouraged to address all
			 other interference complaints, including complaints to the Federal
			 Communications Commission based on interference to a full-service FM station,
			 an FM translator station, or an FM booster station by the transmitter site of a
			 low-power FM station on a third-adjacent channel at any distance from the
			 full-service FM station, FM translator station, or FM booster station. The
			 Federal Communications Commission shall provide notice to the licensee of a
			 low-power FM station of the existence of such interference within 7 calendar
			 days of the receipt of a complaint from a listener or another station.
			(4)To the extent possible, the Federal
			 Communications Commission shall grant low-power FM stations on third-adjacent
			 channels the technical flexibility to remediate interference through the
			 colocation of the transmission facilities of the low-power FM station and any
			 stations on third-adjacent channels.
			(5)The Federal Communications Commission
			 shall—
				(A)permit the submission of informal evidence
			 of interference, including any engineering analysis that an affected station
			 may commission;
				(B)accept complaints based on interference to
			 a full-service FM station, FM translator station, or FM booster station by the
			 transmitter site of a low-power FM station on a third-adjacent channel at any
			 distance from the full-service FM station, FM translator station, or FM booster
			 station; and
				(C)accept complaints of interference to mobile
			 reception.
				8.FCC study on impact of low-power FM
			 stations on full-service commercial FM stations
			(a)In generalThe Federal Communications Commission shall
			 conduct an economic study on the impact that low-power FM stations will have on
			 full-service commercial FM stations.
			(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Federal Communications Commission shall submit a
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives on the
			 study conducted under subsection (a).
			(c)Licensing not affected by
			 studyNothing in this section
			 shall affect the licensing of new low-power FM stations as otherwise permitted
			 under this Act.
			
	
		
			Passed the House of
			 Representatives December 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
